--------------------------------------------------------------------------------

Exhibit 10.3
 
EMPLOYMENT AGREEMENT




Parties:
innotrac Corporation,
   
a Georgia corporation (“Employer”)
   
6655 Sugarloaf Parkway
   
Duluth, Georgia, 30097
         
Scott D. Dorfman (“Executive”)
   
8241 Nesbit Ferry RoadAtlanta, Georgia 30350
       
Date: October 5, 2008
   



Background:                          Employer is a third party provider of order
processing, fulfillment and/or customer care services to e-commerce and other
direct-to-consumer businesses (the “Business”).  Employer has entered into an
agreement (the “Merger Agreement”) pursuant to which GSI Commerce, Inc., a
Delaware corporation (“Parent”), upon the terms and subject to the conditions of
the Merger Agreement, is expected to acquire all of the outstanding shares of
capital stock of Employer, which currently employs Executive.  Subject to the
consummation of the transactions contemplated by the Merger Agreement (the
“Closing”), Employer desires to continue to employ Executive, and Executive
desires to continue such employment, on the terms and conditions stated below
(the “Agreement”).


INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual agreements
stated below, Executive and Employer agree as follows:


1.     Employment and Term.   Employer hereby employs Executive, and Executive
accepts such employment, subject to all of the terms and conditions of this
Agreement, for a term beginning on the Closing and ending on December 31, 2011,
unless sooner terminated in accordance with other provisions hereof (the
“Term”). Subject to the terms and conditions of this Agreement, Executive’s
employment with Employer is at will.  Notwithstanding any provisions of this
Agreement to the contrary, Employer may not terminate Executive without Cause
(as defined in Section 4.3.1 below), and Executive may not terminate or resign
other than for Executive Cause (as defined in Section 4.3.2), death or
disability (as provided in Section 4.1 and 4.2), at any time before the first
anniversary of the Closing.


2.     Position and Duties.
 
2.1.   Title and Responsibilities.  During the Term, Executive will serve as
Executive in Transition of Employer.  In that capacity, Executive will have
supervision over, and responsibility for, Employer’s account management
function, consistent with the account management responsibilities Executive had
in the one year period prior to the Closing and/or provide certain consulting
services to Parent’s Chief Executive Officer or Chief Financial Officer
regarding Employer’s account management function as may be reasonably requested
by such individuals.
 

--------------------------------------------------------------------------------


 
2.2.   Other Responsibilities and Loyalty. Executive will also have such other
responsibilities and duties consistent with his position or positions with
Employer, as may from time to time be reasonably prescribed by Employer’s Board
of Directors or Parent’s Chief Executive Officer or Board of Directors and as
are generally consistent with the responsibilities Executive had in the one year
period prior to the Closing.  Executive agrees to devote his full business time,
attention and energies to the business and interests of the Employer during the
Term and Executive will not accept any outside position without the prior
written consent of the CEO or the Board.


2.3.   Reporting.  Executive will report to, and be subject to the direction of,
the Chief Executive Officer or Chief Financial Officer of Employer or any other
senior officer of the Parent as may be designated by the Board of Directors of
the Parent.


2.4.   Policies and Practices.  The employment relationship between Employer and
the Executive shall be governed by the policies and practices established by
Employer and Employer’s Board of Directors as are applicable to senior
management employees generally.  Executive acknowledges that he has received and
carefully read and understood the Employer’s Code of Business Conduct and other
governing policies, which will govern the terms and conditions of his employment
with Employer, along with this Agreement.  In the event that the terms of this
Agreement differ from or are in conflict with the Employer’s policies or
practices or the Employer’s Code of Business Conduct, this Agreement will
control.


2.5.   Location.  Executive will perform the services Executive is required to
perform pursuant to this Agreement at the Employer’s office, located in Duluth,
Georgia or such other location in the greater Atlanta, Georgia area to which
Employer may move its principal location (the “Office”); provided, however, that
(i) Executive may from time to time perform services from his homes located in
Georgia and Alabama, and (ii) Employer may from time to time require Executive
to travel to other locations in connection with the Employer’s business,
consistent with Executive’s travel prior to the Closing.  Notwithstanding the
foregoing, Employer may require Executive to work from home.  Executive may also
work remotely from locations outside the Office in a manner consistent with
Executive’s past practices in the one year period prior to the Closing.


3.     Compensation, Benefits and Expenses.


3.1.   Base Salary.   Employer will pay to Executive an annual base salary
(“Base Salary”) of Four Hundred and Twenty-Five Thousand Dollars
($425,000).  Executive’s Base Salary will be payable in bi-weekly installments
of $16,346.15 each gross, in accordance with Employer’s normal payroll practices
as are applicable to employees generally, subject to payroll deductions and
required withholdings.


3.2.   Annual and Long-Term Incentives.  Except as specifically provided in
Section 3.6, Executive will not be eligible to participate in any annual or
long-term bonus, equity or other incentive plan of Employer or Parent now
existing or established hereafter.
 
2

--------------------------------------------------------------------------------


 
3.3.   Benefits.
 
(a)           Subject to Section 3.2, Executive will be eligible to participate
in any profit sharing, savings, health insurance, life insurance, group
insurance, disability insurance, and other benefit plans or programs of Employer
now existing, or established hereafter, and generally offered to similarly
situated employees of Employer, subject to the terms and provisions
thereof.  Executive acknowledges that Executive’s participation in the employee
benefit plans or programs of Employer are subject to the terms and conditions of
such plan or programs and that Employer may change its plans or
programs.  Notwithstanding the foregoing, Executive will not be entitled to any
severance benefits in connection with the termination of his employment, except
to the extent set forth in this Agreement.


(b)           Subject to the terms and conditions of the applicable insurance
policy and the applicable life insurance companies, in the event that Employer
owns any insurance policies insuring the life of Executive, Executive shall be
and is hereby granted, on the date of Closing, an option to have the policies
assigned to him, in which event Executive shall pay all premiums that first come
due under such policies of insurance after the date of Closing and Employer
shall sign all paperwork reasonably required to transfer ownership of the
policies to Executive and allow changes of beneficiaries to persons or entities
designated by Executive.


3.4.   Personal Time-off.   Executive will be eligible for paid personal time of
25 days per year, in accordance with Employer’s paid time off policy.
 
3.5.   Expenses.  Employer will reimburse Executive for all actual, ordinary,
necessary and reasonable expenses incurred by Executive in the course of his
performance of services hereunder.  Executive will properly account for all such
expenses.  Such reimbursement payments shall be made promptly, but in no event
later than December 31 of the calendar year following the year in which such
expense was incurred. Employer shall upon the Closing enter with SDD Holdings,
LLC an aircraft charter agreement in the form attached hereto as Exhibit B,
which Executive and Employer shall each keep in force and effect during full
term of Executive employment.


3.6.   Equity Award.


(a)    Effective as of the Closing, Executive and Parent shall enter into a
Restricted Stock Award Agreement in the form attached hereto as Exhibit C
whereby Parent will grant to Executive under Parent’s 2005 Equity Incentive Plan
(the “Equity Plan”) a restricted stock award (the “RSA”) of a number of shares
of common stock of Parent equal to the quotient of $2.5 million divided by the
average of the closing price of Parent’s common stock for the five business day
period immediately prior to the date of Closing (the “Fair Market Value”) of the
Parent’s common stock on the date of Closing (the “Restricted Shares”).  Except
as otherwise provided in this Section 3.6, all of the Restricted Shares will
vest on December 31, 2011 and Executive will not be required to pay any
consideration for the vested Restricted Shares other than the services rendered
by Executive to Employer up to the date of vesting.  Upon any vesting, Executive
will remit to Employer an amount of cash necessary to satisfy all payroll
deductions and required income tax withholdings as are required by law to be
paid by Executive, if any. Once such taxes are paid, Employer shall deliver or
cause Parent or any transfer or escrow agent in actual or constructive
possession of the Restricted Shares to deliver certificates for the Restricted
Shares in accordance with the Equity Plan.
 
3

--------------------------------------------------------------------------------


 
(b)    If, prior to December 31, 2011, (i) Executive is terminated by Employer
for any reason other than Cause (as defined in Section 4.3.1), or (ii)
Executive’s employment is terminated pursuant to Section 4.1 (death) or Section
4.2 (disability) or Section 4.3.2 (Employer Breach), all Restricted Shares will
vest immediately on such termination, provided that such termination constitutes
a “separation from service” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, if applicable.  Notwithstanding the foregoing, the
Executive will pay to Employer an amount equal to the Fair Market Value of the
Restricted Shares on the date of vesting less any applicable federal, state,
local and foreign taxes paid by Executive if after the Restricted Shares vest in
accordance with the immediately preceding sentence the Executive commits a
material breach of his obligations set forth in Sections 7 or 8 hereto.  If,
prior to December 31, 2011, Employer terminates Executive’s employment for Cause
or Executive resigns or terminates his employment for reasons other than
Employer Breach, death or disability, all Restricted Shares will be forfeited to
Parent without the payment of any consideration by Parent or Employer.  The
Restricted Shares will otherwise be governed by the terms of the Equity Plan and
RSA agreement.


(c)    Executive acknowledges and agrees that Section 83 of the Internal Review
Code of 1986, as amended (the “Code”) taxes as ordinary income to him the fair
market value of the Restricted Shares as of the date any restrictions on the
shares lapse (that is, as of the date on which part or all of the shares vest),
unless Executive timely files an election under Section 83(b).  Executive will
be solely responsible for timely making an election under Section 83(b) in the
event he chooses to do so.


(d)    Employer warrants to Executive that (i) Executive is qualified in all
respects to receive the RSA and all Restricted Shares, subject to the vesting
requirements as set forth in this Agreement and the Equity Plan; (ii) the
issuance of the RSA and Restricted Shares to Executive has received all
requisite approvals contemplated by the documents governing the Equity Plan and
no further consents or approvals are required; (iii) the issuance of the RSA and
Restricted Shares to Executive has been duly authorized and validly issued by
Parent, and are fully paid and nonassessable, and (iv) upon vesting, and subject
to the vesting requirements set forth in this Agreement and the Equity Plan, the
Restricted Shares will be free of all encumbrances and restrictions, including
restrictions on transfer.
 
4.    Termination.


4.1.   Termination by Death.  If Executive dies, then this Agreement will
terminate immediately and automatically, and Executive’s rights to compensation
and benefits first earnable by Executive after the date of death  will terminate
as of the date of death; provided, however, Executive’s heirs, personal
representatives or estate will be entitled to receive any unpaid portion of
Executive’s Base Salary and accrued benefits earned up to the date of
termination and any benefits which are to be continued or paid after the date of
termination in accordance with the terms of the corresponding benefit plans and
programs in which Executive participates (the “Accrued Obligations”) and also
the Restricted Shares.  In the event of a termination of Executive’s employment
pursuant to this paragraph, any right that Executive’s estate may have to
compensation and benefits under this Agreement will terminate, except that
Executive’s estate will be entitled to receive payment of the Accrued
Obligations.
 
4

--------------------------------------------------------------------------------


 
4.2.   Termination by Disability.   If, as a result of sickness or injury (as
defined in Employer’s group long-term disability insurance policy then in
force), Executive is unable to perform the essential duties of his employment on
a full-time basis for more than thirty (30) days after the Onset of Disability
or for periods aggregating more than thirty (30) days during any twelve (12)
month period, then Employer may, upon ten (10) days written notice to Executive,
terminate Executive's employment.  In the event of a termination of Executive’s
employment pursuant to this Section 4.2, Executive’s right to compensation and
benefits under this Agreement shall terminate, except that Executive shall be
entitled to receive payment of the Accrued Obligations and the Restricted
Shares.  “Onset of Disability” means the first day on which Executive is unable
to perform the essential duties of his employment on a full-time basis by reason
of such injury or sickness.


4.3.   Termination for Cause.
 
4.3.1         Employer may, at any time, upon written notice to Executive,
terminate Executive’s employment, and Executive’s rights to compensation and
benefits hereunder, for Cause (as defined in this Section 4.3.1), except that
Executive will be entitled to receive payment of the Accrued
Obligations.  “Cause” will exist if Parent’s board of directors in good faith
determines that (i) before the date of termination Executive is convicted of, or
enters a plea of guilty or nolo contendere to, a crime constituting a felony or
any criminal offense involving fraud, dishonesty or moral turpitude under the
laws of the United States or any state thereof other than an automobile offense,
or (ii) Executive is grossly negligent or engaged in willful misconduct in the
performance of his duties under this Agreement, or (iii) Executive breaches, in
a material respect, this Agreement or any written material agreement between the
Executive and Employer or violates, in a material respect, the Employer’s Code
of Business Conduct or any of Employer’s material policy statements as are
applicable to all employees generally; provided, however, that in the case of
termination under clause (ii) or (iii) of the immediately preceding sentence,
Cause shall only exist after (A) Employer delivers written notice to Executive
of its intention to terminate for Cause within thirty (30) days after Employer
has actual knowledge of the facts and circumstances upon which Employer seeks to
rely as a basis for its right to terminate for Cause, (B) such notice sets forth
in reasonable detail such facts and circumstances and (C) Executive has failed
to cease or otherwise correct (if Parent’s board of directors determines in good
faith that such events are reasonably capable of being corrected) any of the
events listed in clauses (ii) and (iii), if such events are reasonably capable
of being corrected, within thirty (30) days following delivery of Employer’s
written notice of its intention to terminate for Cause.
 
5

--------------------------------------------------------------------------------


 
4.3.2         Executive may, at any time, upon written notice to Employer,
terminate Executive’s employment, and Executive’s rights to compensation and
benefits hereunder, for Employer Breach (as defined in this Section 4.3.2), and
Executive will be entitled to receive payment of the Accrued Obligations and the
Restricted Shares.  “Employer Breach” will exist if there occurs a material
failure by Employer to comply with the provisions of this Agreement; provided,
however, the foregoing events of Employer Breach will exist only if Executive
provides to Employer’s Chief Executive Officer notice of the existence of the
circumstances constituting Employer Breach within ninety (90) days of the
occurrence of Employer Breach and Employer does not remedy such event
constituting Employer Breach within thirty (30) days of the date of its receipt
of such notice.


4.4.   Termination Without Cause.  At any time after the first anniversary of
the Closing, Employer may, upon ten (10) days prior written notice to Executive,
terminate Executive’s employment, and Executive’s rights to compensation and
benefits hereunder, for any reason or no reason, in which case Executive will be
entitled to payment of the Accrued Obligations and the Restricted Shares.


4.5.   Resignation.  Executive may, upon thirty (30) days prior written notice
to Employer, resign or terminate Executive’s employment with Employer, for any
reason Executive deems appropriate, in which case Executive will be entitled to
receive payment of the Accrued Obligations.


4.6.   Release.  Notwithstanding the foregoing, Executive will not receive any
of the payments set forth under Section 4, unless upon Executive’s termination
of employment Executive furnishes Employer with an effective waiver and release
of claims (the “Release”) in the form attached hereto as Exhibit “A” (or such
other form of Release as may be required by the Employer) within the time period
set forth therein, but in no event later than forty-five (45) days following
termination of Executive’s employment.


4.7.   Application of Section 409A. Fringe benefits payable under the Agreement
will be subject to the distribution requirements of Section 409A(a)(2)(A) of the
Code, including, without limitation, the requirement of Section 409A(a)(2)(B)(i)
of the Code that payment to the Executive be delayed until 6 months after
separation from service if the Executive is a “specified employee” within the
meaning of the aforesaid section of the Code at the time of such separation from
service.
 
6

--------------------------------------------------------------------------------


 
4.8.   Parachute Payments.  Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from Employer
pursuant to this Agreement or otherwise (a “Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion of the Payment, up to and including the total Payment, whichever amount,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.  If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction shall occur in the following order unless
Executive elects in writing a different order: reduction of cash payments;
cancellation of accelerated vesting of the RSA; reduction of employee
benefits.  If acceleration of vesting of the RSA compensation is to be reduced,
such acceleration of vesting shall be cancelled in the reverse order of the date
of grant of the RSA.  Employer will appoint a nationally recognized and
independent accounting firm to make the determinations required
hereunder.  Employer shall bear all expenses with respect to the determinations
by such accounting firm required to be made hereunder. The accounting firm
engaged to make the determinations hereunder will provide its calculations,
together with detailed supporting documentation, to Employer and Executive
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Employer or Executive) or
such other time as requested by Employer or Executive.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it will furnish Employer
and Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to such Payment.  Employer will be
entitled to rely upon the accounting firm’s determinations, which will be final
and binding on all persons.


5.     Procedure upon Termination.  Executive must promptly return to Employer
all documents (including copies) and other materials and property belonging to
Employer or Parent or any  of their affiliates, or pertaining to their
businesses, including without limitation partner, customer and prospect lists,
contracts, files, manuals, letters, reports and records in his possession or
control, no matter from whom or in what manner acquired. In the event of a
dispute between Executive and Employer, Executive and Employer each agree to
exchange information and documents reasonably related to the dispute.


6.      Inventions.   Executive will reasonably communicate in a reasonable
timeframe to Employer, in writing, all trade secrets, inventions, mask works,
ideas, processes, formulas, source and object codes, data, programs, other works
of authorship, know-how, improvements, discoveries, developments, designs and
techniques (collectively referred to as “Inventions”), whether or not patentable
or registrable under copyright or similar statutes, which are first made,
conceived and reduced to practice by Executive, whether alone or jointly with
others, at any time   during the period commencing after the Closing  and ending
on the date of termination of Executive’s employment, and which relate to the
business or operations of Employer or which relate to methods, designs, products
or systems sold, leased, licensed or under development by Employer (such
concepts, ideas and designs are referred to as “Employer
Inventions”).  Executive acknowledges that Employer owns all right, title and
interest in and to any and all Employer Inventions (and all Proprietary Rights
with respect thereto) created either before or after Closing and hereby assigns
and agrees to assign in the future (when any such Inventions or Proprietary
Rights are first reduced to practice or first fixed in a tangible medium, as
applicable) to Employer (or to such third party as Employer may direct) all of
Executive’s right, title and interest in and to any and all Employer Inventions
(and all Proprietary Rights with respect thereto).  Executive acknowledges that
all original works of authorship which are first made by Executive (solely or
jointly with others), within the scope of Executive’s employment and which are
protectable by copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101).  Executive will, at Employer’s expense,
sign all documents and take such other actions as Employer may reasonably
request to confirm its ownership in Employer Inventions.  “Proprietary Rights”
means all trade secret, patent, copyright, mask work and other intellectual
property rights throughout the world.
 
7

--------------------------------------------------------------------------------


 
7.      Nondisclosure.  At all times after the Closing and during Executive’s
employment with Employer and thereafter, except with the express prior written
consent of an executive officer of Employer other than Executive or in
connection with the proper performance of services under this Agreement,
Executive will not, directly or indirectly, communicate, disclose or divulge to
any Person, or use for the benefit of any Person, any Proprietary Information or
any Third Party Information.  “Proprietary Information” means any and all
confidential and/or proprietary knowledge, data or information of Employer or
Parent or any of their affiliates, no matter when or how acquired.  By way of
illustration, but not limitation, Proprietary Information includes (i)
Inventions; (ii) the terms and details of contracts and arrangements with and
proposals to any customers of Employer or its affiliates (“Customers”) and any
prospective Customers or any entities for which Parent or its affiliates operate
e-commerce businesses or provide marketing services (“Partners”) and any
prospective Partners; (iii) personal, financial and other information obtained
from customers of Customers or Partners (“Consumers”); (iv) non-public pricing
information, vendor prices, buying and pricing strategies and merchandise plans,
including the terms of contracts and arrangements with vendors; (v) promotional,
marketing and advertising strategies and plans, including the terms of contracts
and arrangements relating to promotions, marketing and advertising; (vi)
non-public financial and statistical information relating to Employer or Parent
or any of their affiliates, or the Business operated by Employer and its
affiliates or the business and the e-commerce businesses operated by Parent and
its affiliates, including budgets, financial and business forecasts, expansion
plans and business strategies; and (vii) information regarding the skills and
compensation of other employees of Employer and Parent and
their  affiliates.  For purposes of this Section 7, Proprietary Information will
not include any information which is now known by or available to the general
public or generally in the industry, which becomes known by or available to the
general public or generally in the industry other than as a result of a breach
of this Agreement by Executive or which is independently acquired by
Executive.  “Person” means any individual, sole proprietorship, joint venture,
partnership, corporation, association, cooperative, trust, estate, government
body, administrative agency, regulatory authority or other entity of any
nature.  “Third Party Information” means any and all confidential or proprietary
data, knowledge and information received from third parties, including Customers
and Partners, prospective Customers and Partners and Consumers, subject to a
duty on the part of Employer or Parent or any of their affiliates to maintain
the confidentiality of such data, knowledge or information and to use it only
for certain purposes.


8.      Non-Competition.   Executive acknowledges that the Business of Employer
and its affiliates and the business of Parent and its affiliates are highly
competitive, that he has Proprietary Information of Employer and its affiliates
and Third Party Information of their Customers and Consumers and that as a
result of Employer being acquired by Parent, Executive will receive and be privy
to Proprietary Information of Parent and its affiliates and Third Party
Information of their Partners and Consumers.  Executive further acknowledges
that Employer and Parent and their affiliates are engaged in the provision of
services to support the e-commerce and direct-to-consumer businesses of their
Customers and Partners and that due to the nature of such businesses, the work
performed by Executive for Employer may not be bound by any geographical or
territorial limitations.  Accordingly, for one (1) year after the date of the
termination of Executive’s employment with Employer (the “Restricted Period”)
for any reason, except with Employer’s express prior written consent, Executive
will not, directly or indirectly, in any capacity, for the benefit of any
Person:
 
8

--------------------------------------------------------------------------------


 
(a)    Communicate with or solicit any Person who, as of or during the one (1)
year prior to the termination of Executive’s employment with Employer, was an
employee, consultant, agent or representative of Employer or Parent or any of
their affiliates, or who, during the Restricted Period, becomes an employee,
consultant, agent or representative of Employer or Parent or any of their
affiliates, (i) in any manner which interferes or is likely to interfere with
such Person’s relationship with Employer or Parent or any such affiliate, or
(ii) in an effort to obtain any such employee, as an employee, of any other
Person or (iii) in an effort to obtain any such consultant, agent or
representative as a consultant, agent or representative of any Person which
conducts a business competitive with all or any material part of the Business of
Employer or its affiliates in the United States or the business of the Parent
and its affiliates in the United States;


(b)    Communicate with or solicit any Person who, as of or during the one (1)
year prior  to the termination of Executive’s employment with Employer, was a
Partner, Customer, client or prospect of Employer or Parent or any of their
affiliates, or who, during the Restricted Period, becomes a Partner, Customer,
client or prospect of Employer or Parent or any of their affiliates, in any
manner which interferes or is likely  to interfere with such Person’s
relationship with Employer or Parent or any such affiliate, or in an effort to
obtain any such a Partner, Customer, client or prospect as a partner, customer,
client or prospect of any other Person which conducts a business competitive
with all or any material part of the Business of Employer in the United States,
or its affiliates or the business of Parent and its affiliates in the United
States; or


(c)    Establish, own, manage, operate or control, or participate in the
establishment, ownership, management, operation or control of, or be a director,
officer, employee, agent or representative of, or be a consultant to, any Person
which conducts a business competitive with all or any material part of the (i)
Business of Employer or its affiliates in the United States, or (ii) business of
Parent or its affiliates in the United States which is substantially similar to
the Business of the Employer, or which is not substantially similar to the
Business of the Employer but in which Executive was involved during his
employment with the Employer after the Closing Date.
 
9

--------------------------------------------------------------------------------


 
9.     Consideration and Enforcement of Covenants.   Executive expressly
acknowledges that the covenants contained in Sections 6, 7 and 8 of this
Agreement (“Covenants”) are a material part of the consideration bargained for
by Employer and, without the agreement of Executive to be bound by the
Covenants, Employer would not have agreed to enter into this
Agreement.  Executive acknowledges that any breach by Executive of any of the
Covenants may result in irreparable injury to Employer for which money damages
may not adequately compensate.  If there is such a breach, Employer will be
entitled, in addition to all other rights and remedies which Employer may have
at law or in equity, to apply to any competent court in Georgia to have an
injunction issued enjoining and restraining Executive and all other Persons
involved therein from continuing such breach.  The existence of any claim or
cause of action which Executive or any such other Person may have against
Employer will not constitute a defense or bar to the enforcement of any of the
Covenants.  If Employer must resort to litigation to enforce any of the
Covenants which has a fixed term, then such term will be extended for a period
of time equal to the period during which a breach of such Covenant was
occurring, beginning on the date of a final court order (without further right
of appeal) holding that such a material breach occurred or, if later, the last
day of the original fixed term of such Covenant. If any portion of any Covenant
or its application is construed to be invalid, illegal or unenforceable, then
the other portions and their application will not be affected thereby and will
be enforceable without regard thereto.  If any of the Covenants is determined to
be unenforceable because of its scope, duration, geographical area or similar
factor, then the court making such determination will have the power to reduce
or limit such scope, duration, area or other factor, and such Covenant will then
be enforceable in its reduced or limited form.


10.    Survival of Obligations.  Notwithstanding anything to the contrary
contained herein, Sections 3.5 and 3.6, Sections 5-22 of this Agreement will
survive any termination of this Agreement and the termination of the Employment
Term.  Additionally, payments and benefits owed to Executive under Sections 3
and 4 hereof shall survive the termination of this Agreement to the extent
provided for in Sections 3 and 4.


11.    Applicable Law.  This Agreement will be governed by and construed in
accordance with the substantive laws (and  choice of laws rules) of the State of
Georgia .  Each of the parties irrevocably consents to the jurisdiction and
venue of the state courts in Fulton County, Georgia and the federal courts in
the Northern District of Georgia in any and all actions between the parties
arising hereunder and agrees to resolve all such disputes in such courts.


12.    Notices.   All notices, consents or other communications required or
permitted to be given under this Agreement must be in writing and will be deemed
to have been duly given (i) when delivered personally, or (ii) one (1) business
day after being sent by a nationally recognized express courier service
designated for next business day delivery, postage or delivery charges prepaid,
to the parties at their respective addresses stated on the first page of this
Agreement.  Either party may change its address for notice and the address to
which copies must be sent by giving notice of the new address to the other party
in accordance with this Section 12, provided that any such change of address
notice will not be effective unless and until received.  A copy of any notice
sent to Executive shall be sent in the same manner of delivery to: David F.
Cooper, Esq., Kitchens Kelley Gaynes, P.C., 11 Piedmont Center, Suite 900, 3495
Piedmont Road, NE, Atlanta, Georgia 30305.
 
10

--------------------------------------------------------------------------------


 
13.    Prior Agreements.  Executive represents to Employer (a) that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party which would prevent or make unlawful his execution of this Agreement or
his employment hereunder, (b) that Executive’s execution of this Agreement and
Executive’s employment hereunder do not constitute a breach of any contract,
agreement or understanding, oral or written, to which Executive is a party or
which Executive is bound, and (c) that Executive has full legal right and
capacity to execute this Agreement and to enter into employment by
Employer.  All prior employment agreements, oral or written, between Executive
and Employer that have not previously expired or terminated are hereby
terminated as of the date hereof as fully performed on both sides; provided,
Executive shall be entitled to receive after the Closing any unpaid
consideration due Executive on account of agreements entered between Executive
and Employer pre-Closing, including any amounts held in the Employer’s Rabbi
Trust or bonus plan prior to Closing that the Executive is entitled to receive.


14.    Parties in Interest.   This Agreement is for the personal services of
Executive and is not be assignable by Employer without the express prior written
consent of the Executive.  Because of the unique and personal nature of the
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement is assignable by the Executive.  This
Agreement is not intended and shall not be construed to confer any rights or
remedies hereunder upon any Person other than the parties hereto, provided,
however, that the Parent shall be a third party beneficiary entitled to receive
the benefit of and enforce Sections 3.6, 5 through 9, 15 and 16 hereof as if
such entities had been a party to this Agreement.


15.    Trade Secrets of Others.   It is the understanding of both the Employer
and the Executive that the Executive will not divulge to the Employer or Parent
or any of their affiliates any confidential information or trade secrets
belonging to others.  Consistent with the foregoing, the Executive will not
provide to the Employer or its affiliates any documents or copies of documents
containing such information.


16.    Advertising Waiver.   The Executive agrees to permit the Employer and
Parent and their affiliates, and Persons or other organizations authorized by
the Employer or Parent or their affiliates, to use, publish and distribute
advertising or sales promotional literature concerning the products and/or
services of the Employer and Parent and their affiliates in which the
Executive’s name and/or pictures of the Executive appear and are cast in a
positive manner.  The Executive hereby waives and releases any claim or right
the Executive may otherwise have arising out of such use, publication or
distribution.


17.    Entire Understanding.   This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous, oral or written, express or
implied, agreements and understandings.
 
11

--------------------------------------------------------------------------------


 
18.    Amendment and Waiver.   This Agreement may not be amended or modified
unless in writing and signed by Executive, a duly authorized representative of
Employer other than Executive and, prior to Closing, the written consent of
Parent.  No waiver with respect to this Agreement will be enforceable unless in
writing and signed by the party against which enforcement is sought (which, in
the case of the Employer, must be a duly authorized representative of Employer
other than Executive).  Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
will operate as a waiver thereof, nor will any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor will any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.


19.    Counterparts.  This Agreement may be executed in two counterparts, each
of which shall be deemed an original, all of which together shall contribute one
and the same instrument.


20.    Severability.  The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal.  Such court shall have the discretion authority, if any, to modify or
replace the invalid or unenforceable term or provision with a valid and
enforceable and reasonable term or provision.


21.    Section Headings, Interpretation, Construction.   Any headings preceding
the text of any of the Sections or Subsections of this Agreement are inserted
for convenience of reference only, and will neither constitute a part of this
Agreement nor affect its construction, meaning, or effect. This Agreement has
been drafted by legal counsel representing the Employer, but the Executive has
been encouraged to consult with, and has consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement.  Each party acknowledges that it and its counsel has reviewed and
revised, or had an opportunity to review and revise, this Agreement, and that
any rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.
 
22.           Furniture and Memorabilia.  Notwithstanding Section 5, at any time
after the Closing, Executive shall be permitted to remove (i) all of his
personal property from Employer’s offices including all personal memorabilia and
business memorabilia collected by Executive in connection with business
transacted prior to the date of Closing, and (ii) his HP 2510 personal laptop
computer and all office furniture located in the Executive’s office in Duluth,
Georgia as of the Closing.  After termination of Executive’s employment with the
Company the Company agrees at the cost and expense of Executive to transfer the
Executive’s cell phone telephone number to Executive.  To the extent that there
is data of Employer located on Executive’s  computer or other electronic device,
Executive shall after the termination of his employment be entitled to retain
his personal Microsoft Outlook list of contacts and Executive will work in good
faith with Employer to transfer or from Executive’s computer Proprietary
Information of Employer.


12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first stated above.




INNOTRAC CORPORATION




By:
/s/ George M. Hare
 
/s/ Scott Dorfman
   
George M. Hare
 
Scott Dorfman
 

 
13

--------------------------------------------------------------------------------


 
EXHIBIT A
 
RELEASE AND WAIVER OF CLAIMS
 
In consideration of the benefits and mutual agreements set forth in the
Employment Agreement, dated October 6, 2008 (the “Agreement”), between Innotrac
Corporation (“Employer”) and Scott D. Dorfman (“Executive”), to which this form
is attached, Executive, intending to be legally bound, agrees to the following
release and waiver (“Release and Waiver”):
 
In exchange for the consideration provided to Executive by the Agreement that
Executive is not otherwise entitled to receive and the other commitments of
Employer in the Agreement, Executive and his or her heirs, representatives,
agents and attorneys hereby generally and completely release Employer and its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct or
omissions occurring prior to Executive signing this Release and Waiver.  This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Executive’s employment with Employer or the termination
of that employment; (2) all claims related to Executive’s compensation or
benefits from Employer, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in Employer;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including, but not limited to, claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and similar state laws.  Notwithstanding the
foregoing, this general release specifically excludes any and all claims that
Executive may have in regard to (a) any ongoing severance or employment
obligations of Employer to Executive under the Agreement or any other written
agreement or arrangement between Employer and Executive, (b) any ongoing
obligations of Employer to Executive under any written stock option agreement,
restricted stock award agreement, restricted stock unit award agreement or other
equity award agreement evidencing an option or other equity award granted or
awarded by Employer to Executive, (c) any indemnification obligations of
Employer to Executive as a former director, officer and/or employee of Employer
or any of its subsidiaries pursuant to Employer’s certificate of incorporation
or bylaws or any indemnification or other written agreement, (d) any rights
Executive may have under any directors and officers liability insurance policy
of Employer, including tail insurance, and (e) any rights Executive may have
arising by virtue of his status as a stockholder of Employer.
 

--------------------------------------------------------------------------------


 
Executive acknowledges that, among other rights, he or she is waiving and
releasing any rights he or she may have under ADEA, that this Release and Waiver
is knowing and voluntary, and that the consideration given for this Release and
Waiver is in addition to anything of value to which he or she was already
entitled as an executive of Employer.  Executive further acknowledges that he or
she has been advised, as required by the Older Workers Benefit Protection Act,
that:  (a) the release and waiver granted herein does not relate to claims under
the ADEA which may arise after this Release and Waiver is executed; (b) he or
she should consult with an attorney prior to executing this Release and Waiver;
(c) he or she has twenty-one (21) days in which to consider this Release and
Waiver (although he or she may choose voluntarily to execute this Release and
Waiver earlier); (d) he or she has seven (7) days following the execution of
this Release and Waiver to revoke his or her consent to this Release and Waiver;
and (e) this Release and Waiver shall not be effective until the eighth day
after he or she executes this Release and Waiver and the revocation period has
expired (the “Effective Date”).
 
This Release and Waiver, including any referenced documents, constitutes the
complete, final and exclusive embodiment of the entire agreement between
Employer and Executive with regard to the subject matter hereof.  Executive is
not relying on any promise or representation by Employer that is not expressly
stated herein.  This Release and Waiver may only be modified by a writing signed
by both Executive and a duly authorized officer of Employer.
 
 

Date:
 
 
By:
   

 
 
2

--------------------------------------------------------------------------------


 
Exhibit B
 
AIRCRAFT USE AGREEMENT
 
This Aircraft Use Agreement (“Agreement”) is dated as of [                ],
2008 (the “Effective Date”) and is by and between SDD Holdings, Inc.
(hereinafter called “Owner”), and Innotrac Corporation (hereinafter called
“Client”).
 
WITNESSETH:
 
1.
Aircraft Availability:
     
Owner hereby makes available to Client up to 24 occupied flight hours per month
(collectively, “Flight Hours”) in a certain Pilatus aircraft, serial number 388,
FAA Registration number N388PC (hereinafter called “Aircraft”) subject to the
terms and conditions set forth herein.  To the extent Client does not utilize 24
Flight Hours during any calendar month, such unused hours may be carried over to
the following month (“Unused Flight Hours”); provided that all Unused Flight
Hours shall expire at the end of the Term.
   
2.
Term:
     
The term of this Agreement shall commence on the Effective Date and continue
until the termination or expiration of the Employment Agreement dated October 5,
2008, by and between Scott Dorfman and Innotrac Corporation f
(“Term”).  Notwithstanding the foregoing, Client may terminate this Agreement
(and thereafter have no further liability for the Monthly Basic Charge or Hourly
Fee, both as defined on Appendix “A”) if Scott D. Dorfman’s employment by Client
is terminated “for cause” or he resigns.
   
3.
Payment:
     
Client agrees to pay Owner in accordance with the terms set forth in Appendix
“A” to this Agreement.
   
4.
Custody of Aircraft:
     
Aircraft used by Client under this Agreement shall remain under the custody of
Owner at all times.  Owner may use the Aircraft for purposes other than the
business of the Client when such use will not interfere with the scheduling
needs of Client.  Owner will provide (at its cost) hangar storage for the
Aircraft at Peachtree-Dekalb Airport, Atlanta, Georgia.
   
5.
Maintenance:
     
During the term of this Agreement, Owner shall, at its own cost and expense,
maintain the Aircraft in a safe and properly-equipped condition, and shall
perform all repairs, inspections, and maintenance to keep it in an airworthy
condition in accordance with applicable laws and regulations, including, without
limitation, all applicable FAR’s and all other applicable D.O.T. and FAA
regulations.  Without limiting the foregoing, Owner shall be responsible for
undertaking and completing any and all scheduled and unscheduled maintenance and
repair procedures, either calendar or hourly, during the Term at Owner’s sole
cost and expense.  Other than the payment of the Monthly Basic Charge and Hourly
Fee, Client shall have no obligation whatsoever with regard to the use,
operation, or maintenance of the Aircraft.

 

--------------------------------------------------------------------------------


 
6.
Fuel:
     
Owner, at its own cost and expense, shall provide all fuels and lubricants as
may be required for the operation of the Aircraft for all flights conducted for
the benefit of Owner or Client.
   
7.
Pilots and Other Carrier-provided Personnel:
     
Owner shall furnish qualified flight crews for the operation of the Aircraft for
Client at the expense of Owner and shall oversee both the initial and ongoing
training of the pilots.  The pilots and other personnel furnished by Owner
hereunder shall be the employees of Owner, and not Client, and Owner accepts
full and exclusive liability for the payment of worker’s compensation or
employer’s insurance premiums with respect to such personnel, and for payment of
all taxes, contributions and other payments required by law with respect to such
personnel.
   
8.
Insurance:
     
During the term of this Agreement, Owner, at its own cost and expense, shall
provide and maintain the following insurance coverage on the Aircraft used by
Client: Combined single limit of liability for bodily injury, passenger and
property damage liability of not less than $5,000,000 and a non-owner policy
with a single limit of liability for bodily injury, passenger and property
damage liability of not less than $25,000,000.  In the case of the non-owner
insurance policy, Owner will name each of (Client and the Client’s affiliates)
as additional named insureds.  Owner will cause a certificate of insurance for
each coverage required to be maintained hereunder to be issued to Client
promptly following execution of this Agreement.  Owner will at all times comply
with all representations, warranties, and other terms and conditions of each
policy of insurance required hereunder.
   
9.
Fees and Taxes:
     
Sec Appendix “A”.

 
2

--------------------------------------------------------------------------------


 
10.
Scheduling:
     
a.
Client understands that under this Agreement, scheduling of the Aircraft will be
done on a first-come first-served basis.
       
b.
Every effort will be made by Owner to accommodate the aircraft scheduling of
Client.  Availability of crews and aircraft will normally be subject to
notification of requirement to Owner by Client at least twenty four (24) hours
prior to schedule departure time, although Owner will make its best effort to
accommodate flight requests made with less than 24 hours notice.  No charges
shall be made by Owner for cancelled reservations.
       
c.
Any request to the Owner for services provided in this Agreement shall be made
only by an authorized representative of Client.  Questions regarding the
qualification of any individual to make flight arrangements under this Agreement
shall be referred to Scott D. Dorfman.
     
11.
Monthly Reports:
     
Owner will maintain and provide to Client, a log for each flight, containing the
date, name of the person authorizing the flight, date of flight, a list of
passengers, points of travel and such other information as Client may from time
to time reasonably request.
 
 
12.
Prior Agreements:
     
All prior agreements between Owner and Client (including any lease agreements)
respecting the Aircraft are hereby superseded and replaced by this Agreement and
all unsatisfied obligations of the parties under all such prior agreements shall
be deemed waived and released as of the date of this Agreement.
   
13.
Governing Law:
     
This Agreement shall be governed by the internal laws of the State of Georgia
without reference to any conflicts of law provisions.
   
14.
Assignment:
     
Neither party may assign or delegate this Agreement or assign its rights,
delegate its obligations or otherwise subcontract the services to be provided
hereunder without the prior written approval of the other party.

 
3

--------------------------------------------------------------------------------


 
15.
Entire Agreement:
     
This Agreement contains the entire understanding between the parties in respect
of its subject matter and may be amended only by a written instrument duly
executed by the parties hereto or their respective assigns.  Any provision of
this Agreement that is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof.  This Agreement may be executed in duplicate
counterparts, either of which shall constitute the executed Agreement if the
other be not produced.
   
16.
Acknowledgements:
     
The parties hereto do not intend that this Agreement be construed as a lease
agreement but in the event a court of competent jurisdiction were to conclude
otherwise then, and only then, the following paragraphs shall apply:
     
a.
Owner certifies that the Aircraft presently complies with applicable FAA
maintenance and inspection requirements and that the Aircraft has been
maintained for the last twelve (12) months and inspected under Part 91 of the
Federal Aviation Regulations.  Owner certifies that the Aircraft will be
maintained and inspected under Part 91 of the Federal Aviation Regulations for
operations to be conducted under this Agreement for the duration of this
Agreement.
       
b.
Owner, with an address of 6655 Sugarloaf Parkway, Duluth, GA 30097, certifies
that it is responsible for operational control of the Aircraft under this
Aircraft Use Agreement during the term hereof and that it understands its
responsibility for compliance with applicable Federal Aviation Regulations.
       
c.
Owner understands that an explanation of factors bearing on operational control
and pertinent FAA regulations can be obtained from the nearest FAA Flight
Standards District Office, General Aviation District Office, or Air Carrier
District Office.
       
d.
Owner agrees to keep a copy of this Aircraft Use Agreement in the Aircraft at
all times during the Client’s use, and during the term of this Agreement.
     
17.
Notices:
     
All notices required under this Agreement shall be deemed given if sent by
national overnight courier, telecopy or PDF to:

 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.
 
 
 
Owner:
   
Client:
             
SDD Holdings, Inc.
c/o Scott Dorfman
Innotrac Corporation
6655 Sugarloaf Parkway
Duluth, GA 30097
 
Innotrac Corporation
6655 Sugarloaf Parkway
Duluth, GA 30097
Attn: Arthur Miller, Esquire
          By:     By:             Title:    
Title:
           
Date:
    Date:  

 
5

--------------------------------------------------------------------------------


 
Aircraft Use Agreement
 
Appendix “A”
 
1.
Basic Monthly Charges:
     
a.
The basic charge during the Term of this Agreement shall be $7,000 per month
(“Monthly Basic Charge”), payable beginning on the Effective Date, and
continuing on the 1st business day of each month thereafter as provided for in
Section 2 of the Agreement.
       
b.
In addition to the Monthly Basic Charge, Client shall also pay Owner the sum of
$1,250 per occupied flight hour (“Hourly Fee”) not to exceed 24 hours per
month.  Subject to the provisions of Section 2 of the Agreement, Client agrees
to pay Owner the Hourly Fee multiplied by 24 for each month during the Term
regardless of whether Owner actually utilizes the Aircraft for 24 occupied
flight hours during any given month.
       
c.
An “occupied hour” is defined as an Aircraft flight hour, measured from lift-off
to touch-down, flown at the Client’s request from a point specified by the
Client to another point specified by the Client, whether or not the Client is on
board the Aircraft.
       
Except for the Monthly Basic Charge and the Hourly Fee, Client shall have no
other monetary obligation to Owner whatsoever and Owner shall be responsible for
all costs and expenses associated with the Aircraft including, without
limitation, all fuel costs, landing fees, catering charges, ground
transportation, international fees and all FET or sales taxes arising from the
Monthly Basic Fee or Hourly Fee.

 
 
                      
Accepted:
   
 
              For: SDD Holdings, Inc.   For: Innotrac Corporation              
By:
    By:                 Title:     Title:                
Date:
   
Date:
   

 
6

--------------------------------------------------------------------------------


 
Exhibit C
 
GSI Commerce, Inc.
2005 Equity Incentive Plan
Restricted Stock Award Agreement
 
Pursuant to your Restricted Stock Award Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (the “Agreement”), GSI Commerce, Inc. (the
“Company”) has granted you a Restricted Stock Award under Section 7(b) of its
2005 Equity Incentive Plan (the “Plan”) to acquire the number of shares of the
Company’s Common Stock indicated in the Grant Notice (collectively, the
“Award”).  Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.
 
 The Company agrees as follows with respect to the Award:
 
1.    Delivery of Shares of Common Stock.  Your acquisition of the shares of
Company common stock that are the subject of the Award and referenced as
“Restricted Share” in your Employment Agreement (the “Employment Agreement”)
with the Company of even date herewith (the “Shares”) shall be consummated as
follows:
 
(a)    Subject to vesting, you will become entitled to the Shares by delivering
your Grant Notice, executed by you in the form attached hereto, to the Stock
Plan Administrator of the Company, or to such other person as the Company may
designate, during regular business hours.
 
(b)    The Company shall direct the transfer agent for the Company to deliver to
the Escrow Agent pursuant to the terms of Section 8 below the certificate or
certificates evidencing the Shares to be acquired by you.  You acknowledge and
agree that (i) until vesting occurs any such Shares shall be held in book entry
form directly registered with the transfer agent or such other form and (ii)
upon vesting, as the Company may reasonably determine.
 
2.    Consideration.  The Shares to be acquired by you on the “Date of Grant”
indicated on your Grant Notice shall be deemed paid, in whole or in part, in
consideration of your services to the Company pursuant to your Employment
Agreement in the amounts and to the extent required by your Employment Agreement
and applicable law and your entry into noncompetition covenants with the
Company.
 
3.    Vesting.  Subject to the limitations contained herein and in the Plan, the
Shares will be earned by you upon vesting as provided in your Grant Notice and
Employment Agreement provided that vesting will cease after the termination of
your Continuous Service in accordance with your Employment Agreement.  Shares
acquired by you that have vested in accordance with the Vesting Schedule
referenced or set forth in the Grant Notice and this Section 3 are “Vested
Shares.”  Shares acquired by you pursuant to this Agreement that are not Vested
Shares are “Unvested Shares.”
 
4.    Number of Shares.  The number of Shares subject to your Award as
referenced in your Grant Notice shall be adjusted from time to time for
capitalization adjustments as set forth in the Plan.
 

--------------------------------------------------------------------------------


 
5.    Conditions to Issuance and Delivery of Shares.  The Company will not be
obligated to issue or deliver any Shares pursuant to this Agreement (i) until
all conditions to the Award as set forth in the Plan have been satisfied, waived
or removed, (ii) if the outstanding Common Stock is at the time listed on any
stock exchange or included for quotation on an inter-dealer system, until the
Shares have been listed or included or authorized to be listed or included on
such exchange or system upon official notice of notice of issuance.
 
6.    Right of Reacquisition.  The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Shares that are Unvested
Shares on the day after the termination of your Continuous Service, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares.  Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company.  If the Company does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring.  The Reacquisition Right
shall expire when all of the Shares have become Vested Shares in accordance with
Section 3.
 
7.    Corporate Transaction.  In the event of a Corporate Transaction, the
treatment of your Award will be governed by the provisions of Section 12(c) of
the Plan, which may include the ability of the Company to assign the
Reacquisition Right to its successor (or the successor’s parent company), if
any, in connection with the transaction.  In addition, to the extent the
Reacquisition Right remains in effect following such transaction, it shall apply
to the new capital stock or other property received in exchange for the Common
Stock in consummation of the transaction, but only to the extent the Common
Stock was at the time covered by such right.
 
8.    Escrow of Unvested Common Stock.  As security for your performance of the
terms of this Agreement and to insure the availability for prompt delivery of
the Shares upon vesting or, if applicable, execution by Company of its
Reacquisition Right provided in Section 6 above, you agree to the following
“Joint Escrow” and “Joint Escrow Instructions,” and you and the Company hereby
authorize and direct the Chief Financial Officer of the Company (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice and Employment Agreement, in accordance with
the following Joint Escrow Instructions:
 
(a)    In the event your Continuous Service with the Company or an affiliate of
the Company (an “Affiliate”) terminates, the Company shall, pursuant to the
Reacquisition Right in Section 6 above, automatically reacquire for no
consideration all Unvested Shares, within the meaning of Section 3 above, as of
the date of such termination, unless the Company elects to waive such right as
to some or all of the Unvested Shares.  If the Company (or its assignee) elects
to waive the Reacquisition Right, the Company or its assignee will give you and
Escrow Agent a written notice specifying the number of Unvested Shares not to be
reacquired. You and the Company hereby irrevocably authorize and direct Escrow
Agent to close the transaction contemplated by such notice as soon as
practicable following the date of termination of your Continuous Service in
accordance with the terms of this Agreement and your Employment Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
(b)    Vested Shares upon the payment of all applicable taxes owed by you shall
be delivered to you within one (1) business day of your request therefor in the
manner set forth in Section 18 for the giving of notices.
 
(c)    At any closing involving the transfer or delivery of some or all of the
property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (a) to date any stock assignments necessary for the transfer in
question, (b) to fill in the number of Vested Shares and Unvested Shares being
transferred, as applicable and (c) to deliver same, together with the
certificate, if any, evidencing the Vested Shares or Unvested Shares to be
transferred, to you or the Company, as applicable.
 
(d)    You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing the Shares to be held by Escrow Agent hereunder
and any additions and substitutions to the Shares as specified in this
Agreement.  Subject to all provisions of this Agreement, you irrevocably do
hereby constitute and appoint Escrow Agent as your attorney-in-fact and agent
for the term of this escrow to execute with respect to such securities and other
property all documents of assignment and/or transfer and all stock certificates
necessary or appropriate to make all securities negotiable and complete any
transaction herein contemplated.
 
(e)    The escrow shall terminate and Vested Shares and Unvested Shares shall be
delivered by the Escrow Agent to the party entitled to receive them upon the
expiration or valid exercise in full of the Reacquisition Right, whichever
occurs first, and the completion of the tasks contemplated by these Joint Escrow
Instructions; provided, however, that this escrow shall not terminate with
respect to any Vested Shares, but for which you have not satisfied any
applicable federal, state, local and foreign tax withholding obligation of the
Company or an Affiliate which may arise in connection with the vesting of such
shares.
 
(f)    If at the time of termination of this escrow Escrow Agent should have in
its possession any documents, securities, or other property belonging to you or
to which you are entitled, Escrow Agent shall deliver all of same to you and
shall be discharged of all further obligations hereunder in its capacity as
Escrow Agent.
 
(g)    Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.
 
(h)    Escrow Agent, in its capacity as Escrow Agent, shall be obligated only
for the performance of such duties as are specifically set forth herein and may
rely and shall be protected in relying or refraining from acting on any
instrument reasonably believed by Escrow Agent to be genuine and to have been
signed or presented by the proper party or parties or their assignees.  Escrow
Agent shall not be personally liable for any act Escrow Agent may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for you while acting in good
faith and any act done or omitted by Escrow Agent pursuant to the advice of
Escrow Agent’s own attorneys shall be conclusive evidence of such good faith.
 
- 3 -

--------------------------------------------------------------------------------


 
(i)    Escrow Agent is hereby expressly authorized to regard any and all
warnings given by any of the parties hereto or by any other person or
corporation, and is hereby expressly authorized to comply with and obey orders,
judgments, or decrees of any court.  In case Escrow Agent obeys or complies with
any order, judgment, or decree of any court, Escrow Agent shall not be liable to
any of the parties hereto or to any other person, firm, or corporation by reason
of such compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
 
(j)    Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
 
(k)    Escrow Agent shall not be liable for the outlawing of any rights under
any statute of limitations with respect to these Joint Escrow Instructions or
any documents deposited with Escrow Agent.
 
(l)    Escrow Agent’s ongoing responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Chief Financial Officer or if
Escrow Agent shall resign by written notice to each party.  In the event of any
such termination, the Company shall appoint any officer or assistant officer of
the Company or other person who assumes the position of successor Escrow Agent
within two (2) business dates of the date that the Escrow Agent shall cease to
be the Chief Financial Officer and you hereby confirm the appointment of such
successor or successors as the successor Escrow Agent..
 
(m)    If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
(n)    It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to immediately interplead into a court of
competent jurisdiction all of said securities, Escrow Agent is authorized and
directed to retain in its possession without liability to anyone all or any part
of said securities until such dispute shall have been settled either by mutual
written agreement of the parties concerned or by a order, decree, or judgment of
a court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but Escrow Agent shall be under no duty whatsoever to
institute or defend any such proceedings.
 
(o)    By signing the Grant Notice Escrow Agent becomes a party to this
Agreement hereto only for the purpose of said Joint Escrow Instructions in this
Section 8; Escrow Agent does not become a party to any other rights and
obligations of this Agreement apart from those in this Section 8.
 
- 4 -

--------------------------------------------------------------------------------


 
(p)    Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder.  Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor.  The Company shall be responsible for all fees generated
by such legal counsel in connection with Escrow Agent’s obligations hereunder.
 
(q)    These Joint Escrow Instructions set forth in this Section 8 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  It is understood and agreed that references
to “Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent
and to any and all successor Escrow Agents.  It is understood and agreed that
the Company may at any time or from time to time assign its rights under the
Agreement and these Joint Escrow Instructions in whole or in part.
 
9.    Execution of Documents.  You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this
Agreement.  You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.  This Restricted
Stock Award Agreement shall be deemed to be signed by the Company, you and the
Escrow Agent upon the respective signing by the Company, you and the Escrow
Agent of the Restricted Stock Award Grant Notice to which it is attached.
 
10.          Irrevocable Power of Attorney. You constitute and appoint the
Company’s Chief Financial Officer as attorney-in-fact and agent to transfer the
Shares on the books of the Company with full power of substitution in the
premises, and to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated.  This is a special and limited power of attorney coupled
with an interest (specifically, your underlying interest in the Shares and the
Company’s underlying security interest in retaining the Shares in the event you
do not perform the required services for the Company), and is irrevocable and
shall survive your death or legal incapacity.  This power of attorney is limited
to the matters specified in and to effectuate this Agreement for the parties.
 
11.          Rights as Stockholder.  Subject to the provisions of this
Agreement, you shall have the right to exercise all rights and privileges of a
stockholder of the Company with respect to the Shares deposited in the Joint
Escrow.   You shall be deemed to be the holder of the Shares for purposes of
receiving any dividends that may be paid with respect to such Shares and for
purposes of exercising any voting rights relating to such Shares even if some or
all of the shares are Unvested Shares.
 
12.          Limitations on Transfer of the Common Stock.  In addition to any
other limitation on transfer created by applicable securities laws, you shall
not sell, assign, hypothecate, donate, encumber, or otherwise dispose of any
interest in the Shares while such shares are Unvested Shares.  Once the Shares
vest in accordance with the conditions set forth in the Plan and your Employment
Agreement, you may sell, assign, hypothecate, donate, encumber, or otherwise
dispose of or transfer any interest in the Shares in accordance with applicable
laws and regulations.
 
- 5 -

--------------------------------------------------------------------------------


 
13.      Restrictive Legends.  The certificates representing the Shares shall
have endorsed thereon appropriate legends as determined by the Company.  Subject
to the conditions set forth in the Plan and our Employment Agreement, including
the payment of all applicable taxes, all restrictions shall be removed and
deemed removed immediately upon vesting.
 
14.      Non-transferability of the Award.  Your Award is not transferable
except by will or by the laws of descent and distribution and shall be
exercisable during your lifetime only by you.
 
15.      Award not a Service Contract.  Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate, except as otherwise provided in the
Employment Agreement.
 
16.          Withholding Obligations.
 
(a)    At the time your Award is granted and the Shares vest, or at any time
thereafter as requested by the Company, you agree to make adequate provision in
cash for, any sums required to be paid by you to satisfy the federal, state,
local and foreign tax payable by you in connection with the Vested Shares;
provided, the Company shall pay from its own resources all withholding
obligations of the Company or its Affiliates, if any, which arise in connection
with the Award.
 
(b)    Unless your tax withholding obligations are satisfied or you have made
provision to satisfy them, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.
 
17.   Tax Consequences.  You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.  You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the Shares as
of the date all restrictions on the Shares lapse (that is, as of the date on
which the Shares vest).  In this context, “restriction” includes the right of
the Company to reacquire the Shares pursuant to its Reacquisition Right, which
is a substantial risk of forfeiture.
 
- 6 -

--------------------------------------------------------------------------------


 
18.   Notices.  All notices with respect to the Plan shall be in writing and
shall be hand delivered or sent by first class mail or reputable overnight
delivery service, expenses prepaid.  Notice may also be given by electronic mail
or facsimile and shall be effective on the date transmitted if confirmed within
24 hours thereafter by a signed original sent in a manner provided in the
preceding sentence.  Notices to the Company or the Board shall be delivered or
sent to GSI’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel.  Notices to
any Participant or holder of shares of Common Stock issued pursuant to an Award
shall be sufficient if delivered or sent to such person’s address as it appears
in the regular records of the Company or its transfer agent.  Notices to the
Escrow Agent shall be sent to Chief Financial Officer, GSI Commerce, Inc., 935
First Avenue, King of Prussia, PA 19406
 
19.   Headings.  The headings of the Sections in this Agreement are inserted for
convenience only and will not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
 
20.   Amendment.  This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Board (or appropriate committee thereof) by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment may adversely affect
your rights hereunder without your prior written consent, which may be given or
withheld in your sole discretion.  Without limiting and subject to the
foregoing, the Board (or appropriate committee thereof) reserves the right to
change, by written notice to you, the provisions of this Agreement in any way it
may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
 
21.   Miscellaneous.
 
(a)    The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your Award
may not be assigned by you, except with the prior written consent of the
Company.
 
(b)    You agree upon request to execute any further documents or instruments
necessary to carry out the purposes and intent of your Award.
 
22.   Governing Plan Document.  Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all laws, and interpretations, amendments, rules and
regulations adopted by the Company to comply with such laws, which may from time
to time be promulgated and made applicable to the Plan.  In the event of any
conflict between the provisions of your Award and those of the Plan, the
provisions of the Plan shall control.  The Board (or appropriate committee
thereof) will have the power to reasonably interpret the Plan and this Agreement
and to adopt such reasonable rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules.  All such interpretations, amendments, rules and regulations
shall be made uniform and applicable to all persons who are Eligible Stock Award
Recipients (as defined in the Plan).  All such actions taken and all such
interpretations and determinations made by the Board (or appropriate committee
thereof) will be final and binding upon you, the Company, and all other
interested persons.  No member of the Board (or appropriate committee thereof)
will be personally liable for any such action, determination, or interpretation
made in good faith with respect to the Plan or this Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
23.   Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans in accordance with their terms.
 
24.   Choice of Law.  The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
 
25.   Severability.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
26.   Company Representations.   The Company warrants as follows: (a)you are
qualified in all respects under the Plan to receive the Award and all of the
Shares, subject to conditions on vesting; (b) the issuance of the Award and
Shares to you has received all requisite approvals contemplated by the documents
governing the Plan, and no further consents or approvals are required; (c) the
issuance of the Award and Shares to you has been duly authorized by all
appropriate corporate action on the part of the Company, and no further
authorization or corporate action is required; and (d) upon vesting, and subject
to the conditions on vesting, the Shares will be free of all encumbrances and
restrictions, including restrictions on transfer.
 
 
 
- 8 -